Citation Nr: 0413027	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial (compensable) rating for the 
residuals of shell fragment wound to the left thigh.

2.  Entitlement to an increased (compensable) rating for 
atrophic right testicle.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran's DD Form 214 shows he had active military 
service from October 1951 to June 1953.  He was a recipient 
of a Purple Heart and of the Combat Infantryman Badge during 
his active service, which give him "combat veteran" status.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, the veteran's case 
is before the Board for appellate review.

The Board notes that, in the April 2003 substantive appeal, 
the veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for July 22, 2003.  However, 
the record contains evidence showing the veteran canceled the 
scheduled hearing, per a June 20, 2003 statement.  As the 
record does not contain further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).

Lastly, the veteran's service-connected atrophic right 
testicle is currently rated under Diagnostic Code 7523, which 
requires consideration of entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  However, as the only 
issues currently before the Board are those set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The service-connected residuals of shell fragment wound 
to the left thigh are characterized by a history of scar, 
with no limitation of motion of the part affected due to the 
residuals of the shell fragment wound.

3.  The service-connected testicular disability is 
characterized by complete atrophy of only the right testicle. 

4.  The veteran is currently receiving nonservice-connected 
pension benefits.  His nonservice-connected disabilities 
include callouses of the big toes and heels, evaluated as 0 
percent disabling; cholelithiasis, evaluated as 30 percent 
disabling; mature cataract with refraction error, evaluated 
as 30 percent disabling; degenerative joint disease and 
generalized arthritis of the shoulders, hip, feet, right knee 
and spine, evaluated as 20 percent disabling; hearing loss, 
evaluated as 20 percent disabling; high blood pressure, 
evaluated as 10 percent disabling; benign prostatic 
hypertrophy, evaluated as 0 percent disabling; sexual 
dysfunction, evaluated as 0 percent disabling; and coronary 
artery disease, status post cardiac catheterization and stent 
implant with peripheral vascular insufficiency, evaluated as 
30 percent disabling.  

5.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

6.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

7.  The veteran is neither substantially confined to his 
home/dwelling and the immediate premises by reason of his 
disabilities, nor institutionalized.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) disability 
rating for the residuals of shell fragment wound to the left 
thigh have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2003).

2.  The criteria for an increased (compensable) disability 
rating for atrophic right testicle have not been met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7523 (2003).

3.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person or housebound status have not been met.  38 U.S.C.A. 
§§ 1502, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased disability ratings and to special monthly pension 
via the March 1979, May 1980 and November 2002 rating 
decisions, and the April 2003 statement of the case.  
Finally, via an October 2002 RO letter, and the April 2003 
statement of the case, the veteran was provided with specific 
information concerning changes in the law and regulations per 
the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
No additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claims, has been 
identified.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

I.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).



A.  The Residuals of Shell Fragment Wound to the Left Thigh

In this case, in a March 1979 rating decision, the veteran 
was granted service connection for the residuals of a shell 
fragment wound to the left thigh, and was awarded a 0 percent 
rating under Diagnostic Code 7805.  Subsequently, in December 
1979, the veteran expressed disagreement with the 0 percent 
initial rating assigned to his disability, and he perfected 
his appeal via a June 1980 statement of the case, and a June 
1980 substantive appeal.

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118, the regulation governing ratings of the skin.  67 
Fed. Reg. 49,590-49,599 (July 31, 2002) (codified as amended 
at 38 C.F.R. § 4.118).  However, because the amendment did 
not change the particular code that is applicable to the 
veteran's claim, which is 7805, the Board need not analyze 
the claim pursuant to the revised portions of the regulation.

Under Diagnostic Code 7805, a disability evaluation for scars 
is assigned in proportion with the limitation of function of 
the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2003). 

In this case, the evidence includes a June 1979 VA 
examination report which notes the veteran had residuals of 
shell fragment wound of the left leg.  Additionally, a July 
1980 VA examination report notes a 1 inch long scar on the 
left thigh, which was very faint.

On VA examination in October 2002, the veteran reported mild 
pain on a scar on the left thigh.  However, upon examination 
there was no objective evidence of a scar on the left thigh 
where the veteran pointed it was.  The diagnosis was 
residuals of shell fragment wound to the left thigh, with 
scar by history.

Lastly, an October 2002 VA joints examination report shows 
the veteran presented objective evidence of painful motion on 
all movements of the joints in the upper and lower 
extremities, and was diagnosed with mild degenerative joint 
disease of the shoulders, hips, feet, right knee, sacroiliac 
joints, lumbar spine and mild osteopenia by arthritic bone 
survey.  However, the Board notes the examination report does 
not show any limitation of movement of the left leg secondary 
to the service-connected residuals of shell fragment wound to 
the left thigh.

Thus, as the veteran's disability is currently characterized 
by shell fragment wound to the left thigh, with scar by 
history, and as the evidence does not show any limitation of 
function of the part affected, as related to the residuals of 
shell fragment wound to the left thigh, the veteran's claim 
must be denied.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected residuals of 
shell fragment wound of the left thigh, as the Court 
indicated can be done in this type of case. The currently 
assigned noncompensable rating was granted, effective from 
the date of service connection.  Upon reviewing the 
longitudinal record in this case, the Board finds that at no 
time has the veteran's disability met the criteria for a 
compensable disability rating.  Fenderson, supra.  

As such, the Board finds that the initial rating assigned for 
the veteran's residuals of shell fragment wound to the left 
thigh is appropriate, and the criteria for an initial 
(compensable) disability rating have not been met.  As the 
preponderance of the evidence is against the veteran's claim, 
the claim is denied. Under these circumstances, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§§ 5103A, 5107(b); 38 C.F.R. § 3.159; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Atrophic Right Testicle

In this case, in a September 1980 rating decision, the 
veteran was granted service connection and a 0 percent rating 
for atrophic right testicle, under Diagnostic Code 7523.  In 
October 2002, he submitted a claim for an increased.

Under Diagnostic Code 7523, complete atrophy of both testes 
is assigned a 20 percent rating, while complete atrophy of 
one testis is assigned a noncompensable rating.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7523.

The evidence includes a July 1979 VA examination report which 
notes the veteran's right testicle was very small, and a July 
1980 VA examination report which indicated his right testicle 
measured 2 centimeters (cm.) by 2.5 cm., and his left 
testicle measured 2.5 cm. by 3 cm.

An October 2002 VA examination report shows he had a normal 
urinary stream, no dysuria, no hesitancy, although had 
urgency incontinence.  Additionally, he had a normal penis, 
atrophic right testis, and normal epididymis and spermatic 
cord.  His right testicle measured 2 cm. by 2 cm. and was 
soft.

Upon review of the evidence, the Board notes that while the 
appellant continues to report testicular pain, and some 
problems with incontinence, there is no competent medical 
evidence of record that both testes are completely atrophied.  
Therefore, the Board is unable to identify a basis to grant a 
higher rating for the appellant's service-connected atrophic 
right testicle, under Diagnostic Code Diagnostic Code 7523.  
As the preponderance of the evidence is against the veteran's 
claim, the claim is denied.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. § 3.159; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has also 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected disabilities 
alone have caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the Board finds that no evidence currently of record would 
show that there is an exceptional or unusual disability 
picture in this case, which would render impractical the use 
or application of the regular schedular rating standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignments of higher 
ratings on a schedular basis other than that indicated above.  
Accordingly, referral for consideration for extra-schedular 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Special Monthly Pension Based on the Need for
Regular Aid and Attendance or Housebound Status

In this case, in a November  1980 decision letter, the 
veteran was awarded nonservice-connected pension benefits.  
His nonservice-connected disabilities include callouses of 
the big toes and heels, evaluated as 0 percent disabling; 
cholelithiasis, evaluated as 30 percent disabling; mature 
cataract with refraction error, evaluated as 30 percent 
disabling; degenerative joint disease and generalized 
arthritis of the shoulders, hip, feet, right knee and spine, 
evaluated as 20 percent disabling; hearing loss, evaluated as 
20 percent disabling; high blood pressure, evaluated as 10 
percent disabling; benign prostatic hypertrophy, evaluated as 
0 percent disabling; sexual dysfunction, evaluated as 0 
percent disabling; and coronary artery disease, status post 
cardiac catheterization and stent implant with peripheral 
vascular insufficiency, evaluated as 30 percent disabling.  

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2003).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2003).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See id.

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  The permanently housebound requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2003).

In this case, the medical evidence includes VA medical 
records dated from 1979 to 1980 which describe the treatment 
the veteran has received for various health problems.

In addition, an October 2002 VA aid and attendance 
examination shows the veteran came to the examination with 
his wife and a friend driving the car.  He was not 
hospitalized, bedridden or wheelchair-ridden at this time.  
He had cataract extraction of the left eye, and mature 
cataract of the right eye, but according to a November 2002 
VA eyes examination, his corrected visual acuity for the 
right eye was 20/80 (far) and 20/200 (near), and for the left 
eye was 20/60 (far) and 20/100 (near).  Furthermore, the 
October 2002 VA examination report noted that he was 
partially dependent and needed supervision regarding his 
ability to protect himself from the hazards of daily living, 
however, although with slow locomotion he was able to walk 
without the assistance of another, although with the 
assistance of a cane.  As well, he was able to leave the home 
at any time, although the company of another was recommended.

After a review of the evidence, the Board finds that the 
evidence does not show the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Hence, he does not meet the criteria for 
special monthly pension benefits under 38 C.F.R. § 
3.351(c)(1) (2003) based on impairment of vision.  As well, 
the medical evidence of record does not indicate that the 
appellant is hospitalized or a patient in a nursing home 
because of mental or physical incapacity, per the October 
2002 VA aid and attendance examination reports.  Therefore, 
the Board finds that the criteria for special monthly pension 
benefits under 38 C.F.R. § 3.351(c)(2) (2003) are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2003).  It is clear from October 2002 
VA examination report that, although he is partially 
dependent and needed supervision regarding his ability to 
protect himself from the hazards of daily living, he was able 
to walk without the assistance of another if using a cane, 
and was able to leave the home at any time, if accompanied by 
another.  Simply put, the medical evidence in the aggregate 
simply does not show that he is incapacitated, physically or 
mentally, requiring care or assistance on a regular basis to 
protect himself from hazards or dangers incident to his daily 
environment.  

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension benefits 
on the basis of having a regular need for aid and attendance.

Lastly, the record does not show that the veteran has a 
single permanent disability rated as 100 percent disabling, 
and additional disability or disabilities independently 
ratable at 60 percent or is permanently housebound by reason 
of disability or disabilities.  He is able to leave the house 
at any time, although company is recommended, per the October 
2002 VA examination report.  Hence, the criteria for special 
monthly pension based on housebound status under 38 C.F.R. § 
3.351(d) (2003) are not met.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  

For the reasons discussed above, the preponderance of the 
evidence is against the award of special monthly pension 
based on the need for the regular aid and attendance of 
another person or on being housebound, and the reasonable 
doubt doctrine is not for application to this issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial (compensable) disability rating for the residuals 
of shell fragment wound to the left thigh is denied.

An increased (compensable) disability rating for atrophic 
right testicle is denied.

Special monthly pension based on the need for regular aid and 
attendance or on being housebound is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



